Title: From Thomas Jefferson to Dudley Digges, Joseph Prentis, and Meriwether Smith, 28 August 1780
From: Jefferson, Thomas
To: Digges, Dudley,Prentis, Joseph,Smith, Meriwether



Gentlemen
In Council August 28. 1780

The disaster which has lately befallen our Army under the command of Major General Gates calls on me for an immediate and great exertion to stop the progress of the enemy, if nothing can be done. The measures most likely to effect this are difficult both in choice and execution. I wish therefore to have the advice of as full a board as can be collected before any thing is finally determined; and for this purpose must beg the favor of your attendance at the board on Friday next, when I propose to take the advice of Council on this subject.
I am Gent. Your most obedient servant,

Th: Jefferson

